Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 1 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 2 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 3 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 4 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 5 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 6 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 7 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 8 of 122
Case 20-71228-pmb   Doc 93    Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                             Document     Page 9 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 10 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 11 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 12 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 13 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 14 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 15 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 16 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 17 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 18 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 19 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 20 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 21 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 22 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 23 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 24 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 25 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 26 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 27 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 28 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 29 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 30 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 31 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 32 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 33 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 34 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 35 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 36 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 37 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 38 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 39 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 40 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 41 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 42 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 43 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 44 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 45 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 46 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 47 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 48 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 49 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 50 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 51 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 52 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 53 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 54 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 55 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 56 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 57 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 58 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 59 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 60 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 61 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 62 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 63 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 64 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 65 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 66 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 67 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 68 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 69 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 70 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 71 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 72 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 73 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 74 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 75 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 76 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 77 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 78 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 79 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 80 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 81 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 82 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 83 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 84 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 85 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 86 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 87 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 88 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 89 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 90 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 91 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 92 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 93 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 94 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 95 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 96 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 97 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 98 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                          Document    Page 99 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 100 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 101 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 102 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 103 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 104 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 105 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 106 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 107 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 108 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 109 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 110 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 111 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 112 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 113 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 114 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 115 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 116 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 117 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 118 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 119 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 120 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 121 of 122
Case 20-71228-pmb   Doc 93 Filed 03/05/21 Entered 03/05/21 12:00:18   Desc Main
                         Document     Page 122 of 122
